Larauve, J.
This suit is brought against the defendants as endorsers of a note for $2,128 22.
*139The petition alleges that plaintiffs are the holders of said note -which, at maturity, was duly protested for non-payment, and that the defendants were duly notified thereof.
The answer denies the liability of the defendants, who are in no manner bound, as the requirements of the law have not been complied with to fix the liability of said defendants, in giving notice of dishonor and protest of said note.
The Judge below, after hearing the evidence, gave judgment for plaintiffs, and the defendants appealed.
The plaintiffs, to recover under their allegation, must show protest, and that the defendants were duly notified thereof.
It appears that since the protest which is in evidence, D. I. Ricardo, the notary who protested the note, has died, and that many of his records have been destroyed by fire; and that Hugh Madden, who was in his employ as a deputy, is also dead; that the usual diligence and business habits were exercised by the deceased notary; that the records of said notary havo been searched for the certificate of notice of protest of said note, but that it could not be found; that the said notary and his deputy, Madden, were very particular in making protests and demands for payments and notifying the parties interested; that as to the service of notice of protest, one witness, James P. Waters, only, swore that he believed the notice had been duly served, because it was the custom of the office to notify tho parties interested.
This is all the evidence adduced in support of holding the defendants liable as endorsers, and' it is clear that all that can be inferred from such testimony, only creates conjectures, and not presumptions as required by law. C. C. Arts. 2263 and 2267.
We are of opinion that the judgment appealed from, is not supported by proof, and that it must be reversed and changed as in a case of non-suit.
It is therefore ordered and decreed that the judgment of the lower Court, be annulled and reversed. It is further ordered and decreed that plaintiffs’ demand be dismissed as in a case of nonsuit, and that they pay costs in both courts.